UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1344



SAMUEL K. JACOBS; NANCY HECKERMAN,

                                           Plaintiffs - Appellants,

          versus


ROBERT E. STONER; ROBERTA L. STONER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-46-AW)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel K. Jacobs, Nancy Heckerman, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel K. Jacobs and Nancy Heckerman sought from the district

court an equitable lien and specific performance of a contract.

The district court dismissed their claim on res judicata grounds

and because there was a parallel state court action involving re-

lated claims. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Jacobs v. Stoner, No. CA-

99-46-AW (D. Md. Feb. 16, 1999).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 10, 1999, the district court’s records show that it was
entered on the docket sheet on February 16, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2